In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 00-2789
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                  v.

ERIC D. GOODE,
                                              Defendant-Appellant.
                           ____________
               Appeal from the United States District Court
        for the Northern District of Indiana, Hammond Division.
                 No. 96 CR 91—James T. Moody, Judge.
                           ____________
      SUBMITTED* APRIL 29, 2003—DECIDED AUGUST 19, 2003
                           ____________


    Before COFFEY, RIPPLE and DIANE P. WOOD, Circuit Judges.
  RIPPLE, Circuit Judge. In July 1997, a jury found Eric
Goode guilty of conspiracy to commit carjacking, 18
U.S.C. §§ 371, 2119; carjacking, id. § 2119; and use of
a firearm during a crime of violence, id. § 924(c)(1). In Janu-
ary 1998, the district court sentenced him to three terms of
incarceration totaling 327 months, and also imposed three
separate $5,000 fines.


*
  After an examination of the briefs and the record, we have con-
cluded that oral argument is unnecessary. Thus, this appeal is
submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2).
2                                                   No. 00-2789

  Almost 29 months later, Mr. Goode filed a petition with
the district court asking it to clarify his obligation to pay
interest on the fines. Mr. Goode contended that he should
not have to pay interest on the fines because he had made
installment payments as required by the court’s order. He
also claimed that he did not receive proper notice that in-
terest would be charged on the fines, and asked the court to
excuse him from having to make interest payments be-
cause they imposed an unfair financial burden upon him.
In addition to requesting clarification of the sentencing
order, Mr. Goode alternatively asked that the fines be re-
mitted or suspended. The district court denied his petition.
We affirm.
   Before addressing the merits of this appeal, we must first
ensure that the district court had subject matter jurisdiction
to consider Mr. Goode’s request. District courts have lim-
ited power to revisit sentences after they are imposed.
United States v. Vega, 241 F.3d 910, 911-12 (7th Cir. 2001)
(per curiam). Once a court sentences a criminal defendant,
it has jurisdiction to continue hearing related issues only
when authorized by statute or rule. See Carlisle v. United
States, 517 U.S. 416 (1996); Eaton v. United States, 178 F.3d
902 (7th Cir. 1999). Most of the potential avenues to chal-
lenge a sentence are unavailable to Mr. Goode. He cannot
move for relief under Fed. R. Crim. P. 35(a), which autho-
rizes a court to correct a sentence within seven days, be-
cause his request was filed well past the deadline, which
this court has recognized as jurisdictional. See Vega, 241
F.3d at 911. Federal Rule of Criminal Procedure 36 allows
courts to correct clerical errors, see United States v. Becker, 36
F.3d 708, 709 (7th Cir. 1994), but Mr. Goode is seeking sub-
stantive relief. He also cannot seek redress under 28 U.S.C.
§ 2255 because he is challenging his fine and not his cus-
tody. See Barnickel v. United States, 113 F.3d 704, 706 (7th Cir.
No. 00-2789                                                       3

1997). And, as the district court pointed out, only the
Government may petition for remission under 18 U.S.C.
§ 3573. See United States v. Linker, 920 F.2d 1, 1-2 (7th Cir.
1990).
  Although none of these aforementioned provisions can
serve as a jurisdictional basis for Mr. Goode’s petition, we
believe the district court had subject matter jurisdiction
under 18 U.S.C. § 3572(d)(3). That provision allows criminal
defendants to seek relief from fines based on economic
hardship:
    A judgment for a fine which permits payments in in-
    stallments shall include a requirement that the defen-
    dant will notify the court of any material change in the
    defendant’s economic circumstances that might affect
    the defendant’s ability to pay the fine. Upon receipt of
    such notice the court may, on its own motion or the
    motion of any party, adjust the payment schedule, or
    require immediate payment in full, as the interests of
    justice require.
18 U.S.C. § 3572(d)(3). Although Mr. Goode did not couch
his petition as a formal “notice” demonstrating a material
financial change, we believe his submission was sufficient
to trigger subject matter jurisdiction. Mr. Goode specifically
asked the the court to excuse him from having to make
interest payments because they were financially burden-
some, the exact type of grievance contemplated by
§ 3572(d)(3). Of course, his request does not have to be
meritorious to confer subject matter jurisdiction; it need
only present a question within the court’s subject matter
jurisdiction. See Steel Co. v. Citizens for a Better Env’t, 523 U.S.
83, 89 (1998) (“It is firmly established in our cases that the
absence of a valid (as opposed to arguable) cause of action
does not implicate subject-matter jurisdiction.”); Frey v.
Envtl. Prot. Agency, 270 F.3d 1129, 1132-33 (7th Cir. 2001)
4                                                 No. 00-2789

(following guidance of Steel Co.); see also Holiday Magic, Inc.
v. Warren, 497 F.2d 687, 694 (7th Cir. 1974) (federal question
jurisdiction is determined by allegations in the complaint
and not by the merits of the cause of action). Mr. Goode
submits that the district court erred by denying his petition.
We cannot accept this contention. Mr. Goode claimed that
the interest payments imposed an undue financial burden
upon him, but he made no showing under § 3572(d)(3) that
he had suffered a material change in economic circum-
stances that would warrant adjustment of the payment
schedule. Moreover, the imposition of interest was prop-
er—it is mandatory under 18 U.S.C. § 3612(f)(1) because his
fines exceeded $2,500 and were not paid in full within
15 days of the judgment. Mr. Goode’s interest obligation
could not be disturbed because the court made no determi-
nation at sentencing under § 3612(f)(3) that he was unable
to pay.


                                                    AFFIRMED
A true Copy:
        Teste:

                           _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                    USCA-02-C-0072—8-19-03